ORDER
WRIT DENIED.
Although we can understand the plight of the relators in trying to collect the judgment they have against the Jefferson Parish Clerk of Court’s Office, we also take cognizance of the provisions of the law which exempts the Clerk of Court from seizure.
LSA-Constitution Article 12, Section 10, indicates that “no public property or public funds shall be subject to seizure.”
Public Officers, such as the Clerk of Court, are deemed to be a separate “local *167governmental subdivision”. See R.S. 42:1441.2.
Accordingly, we so hold that the office of the Clerk of Court is not subject to seizure.
The continued operation of the Office of Clerk of Court is essential to all aspects of government in Jefferson Parish and we do recognize that the Clerk of Court here has a moral obligation to pay the judgment rendered against the office and therefore should take steps to obtain necessary funds to settle this matter.
For the foregoing reasons, the Writ and Stay Order is denied.